Mathews, J.,

delivered the opinion of the court.
In this case the plaintiff sues the master and owners of the steam-boat Attakapas, to recover the value of a certain quantity of molasses, of which he was owner, and which he alleges was lost to him by tlie misconduct of said master, by acting in violation of, or neglect to comply with tlie conditions of a contract, by which the defendant Curry, promised and undertook to carry and convey said molasses from Attakapas to New-Orleans, for and on account of the owner. The cause was submitted to a jury in the court below, wlio found a verdict for the plaintiff, and assessed his damages to tbe sum of nine hundred eighty two dollars and fifteen cents, and judgment being thereon rendered, the defendants appealed.
Tlie counsel for the appellants do not contest the liability of the master under the contract, and circumstances as proven in the case, but insist that the other owners are not legally bound by"tbe agreement or contract made by him, as there is no evidence of their assent to it, and tbe captain of the boat did not act within the scope of his authorised powers as such,
The principal facts in relation to this contract, are as follow: the master of the boat who was also a part owner, being in New-Orleans, agreed with Fisher, Burke & Watson, a£eats ^le plaintiff, to transport empty barrels from tbe city to the plantation of Dubuclet & Benoit, situated on tbe Bayou Teche, in Attakapas, for the purpose of beingfilled with molasses, and when thus filled, to carry them back to New-Orleans, to be delivered to the factors of the plainün, &c.
The agreement thus to carry, rvas according to the usual trade of the boat; it is true, that there is no evidence which shows that the master was in the habit of making contracts to carry, to take effect in futuro. B ut we are unable to perceive any thing unreasonable or contrary to the usual course of trade, in which the boat was used in a contract, to transport produce at some future voyage between tbe well known termini of her voyages. We are of opinion, that tbe master had authority to make a contract, such as was entered into in the present instance, so as to bind tbe owners, and the *241evidence is clear as to its violation and consequent loss of the molasses. But if is contended for the defendants, that the measure of damages assumed by the jury is erroneous. We • think not; the true and just criterion of loss to the owner, is the value of his property at the place of destination, deducting the cost of freight, and it cannot be pretended, that the verdict exceeds that value. '
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.